Citation Nr: 1139101	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for vertigo.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hyperlipidemia, to include service connection for a disorder manifested by or resulting from hyperlipidemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from June 2005 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board Remanded these claims in January 2011.  

The Board finds the Veteran's request to reopen the claim for service connection for hyperlipidemia is more accurately stated as noted on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for sinusitis, vertigo, and hyperlipidemia, to include service connection for a disorder manifested by or resulting from hyperlipidemia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board decision issued in February 1992 which denied a claim for service connection for hyperlipidemia is final.

2.  The clinical evidence, which includes evidence of cardiovascular abnormalities noted since 1992 which were not described in the evidence associated with the claims file at the time of the 1992 decision, together with the Veteran's lay assertions that he has a disability due to hyperlipidemia, relates to an unestablished fact necessary to substantiate the claim, and, if the claim were reopened, the evidence could result in substantiation of the claim if further assistance were provided.



CONCLUSION OF LAW

The evidence received subsequent to the February 1992 Board decision, which is final, is new and material, and the requirements to reopen a claim of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material evidence to reopen a claim of entitlement to service connection for hyperlipidemia.  As the decision below is favorable to the Veteran, further discussion of the duties to notify and assist claimants under the Veterans Claims Assistance Act of 2000 (VCAA), and the implementing regulations, is not required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Unappealed decisions of the Board are final, with the exception that a claim may be reopened by submission of new and material evidence.  "[I]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 U.S.C. § 5108. 

When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  To satisfy this requirement, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New evidence" is evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material evidence" is evidence that "by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  Id.  New and material evidence "can be neither cumulative nor redundant."  Id.  

In this case, the Veteran's service treatment records include a notation in August 1989 that a diagnosis of hyperlipidemia was assigned.  That evidence, among other service treatment records, was of record at the time of the 1992 Board decision.  Since the 1992 rating decision, numerous VA clinical records have been added to the claims files.  These records confirm that the Veteran continues to take medication to reduce cholesterol, and establish that a diagnosis of hyperlipidemia continues to be assigned.  

The additional medical evidence reveals several cardiovascular findings, including a finding of cardiomegaly on radiologic examination.  The Veteran contends that hyperlipidemia has resulted in disability.  As the Veteran has been informed in several communications during the course of the request to reopen the claim, hyperlipidemia itself is a laboratory finding and does not constitute a disability for which service connection may be granted.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that results or laboratory examinations are not in and of themselves disabilities).  

The Veteran has submitted several statements indicating his belief that he has a disability due to hyperlipidemia.  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  Although the Veteran's lay description of the "disability" due to hyperlipdemia has not identified a particular cardiovascular finding as a disability related to hyperlipidemia, the credibility of the statement is presumed.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010),the Court of Appeals for Veterans Claims held that, when deciding whether evidence is new and material, the Board must consider whether, if the claim were reopened, the evidence could result in substantiation of the claim if further assistance were provided.  24 Vet. App. at 118.  The Court also explained that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" for a determination that evidence is new and material.  Id. at 117.  In this case, if the additional medical evidence is considered in light of a possible duty to assist the Veteran in determining the medical diagnosis of the disability he believes is related to hyperlipidemia, the findings of cardiovascular abnormality properly constitute both "new" and "material" evidence to reopen the claim for service connection for hyperlipidemia, to include service connection for disability due to hyperlipidemia.  

Although this evidence is sufficient to reopen the claim, further development is required to determine whether the Veteran has a disability due to hyperlipidemia before the reopened claim may be addressed on the merits.  The claim is addressed in the Remand, below.  


ORDER

The request to reopen a claim of entitlement to service connection for hyperlipidemia is granted; the appeal is granted to this extent only.  


REMAND

In its January 2011 remand, the Board directed that the Veteran be afforded VA examination.  The RO scheduled the Veteran for VA examination, but the Veteran did not appear.  He did not specifically respond to the notices of VA examinations.   However, the Veteran advised VA, after the notices of VA examinations were issued, that he had requested but had not received copies of his records.  

In April 2011, a supplemental statement of the case (SSOC) was issued which advised the Veteran that his claims for service connection for sinusitis and vertigo had been denied because he had failed to appear for VA examination.  After the claims files were transferred to the Board, the Veteran was sent the records he had requested.  The Veteran then sent the Board copies of certain records, and argued that the records established his entitlement to the benefits sought.  

The records the Veteran submitted after the Board's January 2011 Remand were already associated with the claims file before the Board Remanded the claims and determined that the Veteran should be afforded VA examinations to further develop the evidence.  Unfortunately, the Veteran did not receive a response to his request for records at a time when he could be notified that records were, in fact, duplicates, had already been considered, and would not be sufficient to establish entitlement to service connection.  Because of this circumstance, it is the Board's opinion that he should be afforded another opportunity to appear for VA examination.  

Additionally, during the course of the Remand, the Veteran alleged that his sinusitis and vertigo were related to head injuries incurred during service, and authorized release of records of treatment in August 1988 at Barnes Hospital.  The Board is unable to find records from Barnes Hospital in the evidence associated with the claims files.  An attempt to obtain those records is required.

The Veteran is hereby advised that, if he does not appear for VA examinations scheduled as part of this Remand, and does not request that the examinations be rescheduled if he has good cause for failure to appear, the claims will be decided on the evidence of record.  The Board again notes that the evidence of record does not include medical opinions based on a complete review of the Veteran's claims file, and there is no medical opinion as to the likelihood that the Veteran's current vertigo or sinusitis was incurred in or aggravated by his active service.  
 
Further, in order to ensure that all records are available, any outstanding VA outpatient treatment records related to his aforementioned disorders should be obtained.  It appears that VA outpatient treatment records were obtained through November 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Please attempt to obtain a complete record of all VA inpatient or outpatient treatment that the Veteran has obtained at any VA facility since November 2006.  
  
2.  Attempt to obtain records of the Veteran's treatment in 1988 at Barnes Hospital.  

3.  After the instructions noted above have been completed to the extent possible, the Veteran should be afforded a VA examination for his sinusitis and vertigo disabilities.  The examiner should review service treatment records, records of Barnes Hospital, if obtained, a copy of the Board's January 2011 Remand, and relevant evidence obtained during the course of this Remand.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  

The examiner should discuss the following: 
	a. Is a diagnosis of sinusitis appropriate?  If present, is sinusitis chronic or acute?  
	b.  Is it at least as likely as not (50 percent or greater) that a sinusitis disorder, if any, is etiologically related to his active service, to include in-service treatment for an upper respiratory infection or a head injury incurred in service?  
	c. Is it at least as likely as not (50 percent or greater) that his vertigo, if any, is etiologically related to his active service, to include in-service complaints of dizziness or injury? 

4.  The Veteran should also be afforded a VA examination related to hyperlipidemia.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  

The examiner should discuss the following: 
	a. Is a diagnosis of hyperlipidemia appropriate?  
	b. Is it at least as likely as not (50 percent or greater) that the Veteran has a disease or disorder which is manifested by hyperlipidemia or results from hyperlipidemia?  

5.  When the development requested has been completed, the claims should be readjudicated.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


